UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November27, 2012 TC PipeLines, LP (Exact name of registrant as specified in its charter) Delaware 001-35358 52-2135448 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 717 Texas Street, Suite 2400 Houston, TX 77002-2761 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (877) 290-2772 (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On November 27, 2012, TC PipeLines, LP (the "Partnership") announced that representatives of the Partnership will be making a presentation in New York, New York, on Tuesday, December 4, 2012 at the Wells Fargo Securities 11th Annual Pipeline, MLP and Energy Symposium and will present an overview of the Partnership and its business outlook. A copy of the press release is attached as Exhibit 99.1 and is incorporated herein by reference. A copy of the presentation materials and a live webcast of the presentation scheduled to begin at 4:05 p.m. eastern standard time (EST) will be accessible on the Investor Center section of the Partnership's websiteat www.tcpipelineslp.com.A replay of the webcast will also be available on the Partnership’s website after the presentation. The information disclosed in this Item 7.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Actexcept as expressly set forth by specific reference in such filing. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Press Release of TC PipeLines, LP datedNovember27, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TC PipeLines, LP by:TC PipeLines GP, Inc., its general partner By:/s/Annie C. Belecki Annie C. Belecki Secretary Date:November27,2012 3 EXHIBIT INDEX Exhibit No. Description Press Release of TC PipeLines, LP dated November27, 2012. 4
